Exhibit 99.2 CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets (millions of Canadian dollars) (unaudited) June 30, 2012 December 31, 2011 Assets Current assets Cash and cash equivalents Accounts receivable Income taxes receivable Inventories Prepaid expenses 36 36 Exploration and evaluation assets (note 4) Property, plant and equipment, net (note 5) Goodwill Contribution receivable Other assets Total Assets Liabilities and Shareholders’ Equity Current liabilities Accounts payable and accrued liabilities Asset retirement obligations (note 9) Long-term debt due within one year (note 7) – Long-term debt (note 7) Other long-term liabilities Contribution payable Deferred tax liabilities Asset retirement obligations (note 9) Total Liabilities Shareholders’ equity Common shares (note 10) Preferred shares Retained earnings Other reserves 57 58 Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity The accompanying notes to the condensed interim consolidated financial statements are an integral part of these statements. HUSKY ENERGY INC. | Q2 | CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 1 Condensed Consolidated Statements of Income Three months ended June 30, Six months ended June 30, (millions of Canadian dollars, except share data) (unaudited) Gross revenues (note 3, 12) Royalties ) Marketing and other (note 3) 2 37 Revenues, net of royalties Expenses Purchases of crude oil and products (note 3, 12) Production and operating expenses Selling, general and administrative expenses Depletion, depreciation and amortization (note 5) Exploration and evaluation expenses 53 88 Other – net (note 3) Earnings from operating activities Financial items (note 8) Net foreign exchange gains (losses) – 17 (1 ) 19 Finance income 23 18 50 39 Finance expenses ) Earnings before income taxes Provisions for income taxes Current 43 72 Deferred 64 Net earnings Earnings per share (note 10) Basic Diluted Weighted average number of common sharesoutstanding (note 10) Basic (millions) Diluted (millions) The accompanying notes to the condensed interim consolidated financial statements are an integral part of these statements. HUSKY ENERGY INC. | Q2 | CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 2 Condensed Consolidated Statements of Comprehensive Income Three months ended June 30, Six months ended June 30, (millions of Canadian dollars) (unaudited) Net earnings Other comprehensive income (loss) Items that will not be reclassified into earnings, net of tax: Actuarial gains (losses) on pension plans – (4 ) 3 – Items that may be reclassified into earnings, net of tax: Derivatives designated as cash flow hedges (note 11) 2 14 2 – Exchange differences on translation of foreign operations 79 ) 11 ) Hedge of net investment (note 11) ) 6 ) 25 Other comprehensive income (loss) 46 (9 ) 2 ) Comprehensive income The accompanying notes to the condensed interim consolidated financial statements are an integral part of these statements. HUSKY ENERGY INC. | Q2 | CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 3 Condensed Consolidated Statements of Changes in Shareholders’ Equity Attributable to Equity Holders Other Reserves (millions of Canadian dollars) (unaudited) Common Shares Preferred Shares Retained Earnings Foreign Currency Translation Hedging Total Shareholders’ Equity December 31, 2010 – ) (2 ) Net earnings – Other comprehensive income (loss) Exchange differences on translation of foreign operations (net of tax of $2 million) – – – ) – ) Hedge of net investment(net of tax of $4 million)(note 11) – – – 25 – 25 Total comprehensive income (loss) – – ) – Transactions with owners recognized directly in equity: Issue of common shares – Share issue costs ) – ) Issue of preferred shares – Share issue costs – (9
